123 Ga. App. 412 (1971)
181 S.E.2d 312
S. S. KRESGE COMPANY
v.
BRYANT.
45940.
Court of Appeals of Georgia.
Submitted February 1, 1971.
Decided February 19, 1971.
Rehearing Denied March 4, 1971.
*413 Smith, Cohen, Ringel, Kohler, Martin & Lowe, Williston C. White, for appellant.
Burdine & Freeman, Essley B. Burdine, for appellee.
DEEN, Judge.
This case was before this court on the same record (see 122 Ga. App. 103 (176 SE2d 286)) and, after first affirming the case on its merits the court vacated the opinion and remanded to the Board of Workmen's Compensation for a further finding of facts. The board then issued a new award identical with its former one with the addition of a statement of facts closely corresponding with that originally made by the hearing director, and the employer again appeals.
If the employee's disability results as the immediate consequence of an accident arising out of and in the course of the employment, it matters not that it combines with a pre-existing injury or disease, or that the accident would not have resulted in disablement except for the prior condition, or even that if the accident had not occurred at the time and place it did it might have subsequently occurred in some manner unrelated to the employment, or might eventually have occurred in any event. Travelers Ins. Co. v. Childers, 110 Ga. App. 466 (3) (138 SE2d 923); Duchess Chenilles v. Goswick, 116 Ga. App. 384 (157 SE2d 304). There is evidence here to sustain the findings of fact that the claimant employee suffered a ruptured disc in a manner not job-connected, was totally disabled, but after hospitalization was sufficiently improved to return to work and to perform the duties then assigned to her; that when she returned to work her pain had ceased, that the following day she sustained another injury in that while putting up a stock of hosiery she overturned a carton, went down on her knee, felt her back "pop," experienced immediate pain and again had to be hospitalized, and is presently totally disabled. The evidence is sufficient to sustain the award. Great A. & P. Tea Co. v. Shaw, 105 Ga. App. 102 (123 SE2d 342).
The judgment of the superior court affirming the award is
Affirmed. Bell, C. J., and Pannell, J., concur.